— Proceeding pursuant to CPLR article 78, inter alla, to review a determination of the respondent State Commissioner of Social Services, dated May 5, 1981 and made after a statutory fair hearing, which affirmed a determination of the local agency to deny petitioner’s application for emergency assistance for adults. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination that petitioner’s income would not permit ongoing payment of her utility bills was supported by substantial evidence in the record. Accordingly, it cannot be said that the denial of assistance was improper. Petitioner’s remaining allegations are similarly without merit. Mangano, J. P., Gulotta, Bracken and Niehoff, JJ., concur.